391 F.2d 1017
Ronald Michael COMBS, Appellant,v.UNITED STATES of America, Appellee.
No. 22107.
United States Court of Appeals Ninth Circuit.
March 27, 1968.

Robert W. Green (argued) of Clemons, Skiles & Green, Boise, Idaho, Alfred C. Hagan, of Clemons, Skiles & Green, Boise, Idaho, for appellant.
Clarence D. Suiter (argued), Asst. U. S. Atty., Sylvan A. Jeppesen, U. S. Atty., Boise, Idaho, for appellee.
Before KOELSCH and DUNIWAY, Circuit Judges, and PREGERSON,* District Judge.
PER CURIAM.


1
After appellant pled guilty to a charge of violating the Dyer Act, the district court, proceeding under 18 U.S.C. § 5010(b) of the Federal Youth Corrections Act, gave him an indeterminate sentence that can entail a six year restraint on his liberty. The maximum sentence for the substantive offense with which he was charged is five years. (18 U.S.C. § 2312).


2
Appellant's sole contention is that his guilty plea was made without the requisite "understanding of the * * * consequences * * *." Fed.R.Crim.P. 11; Kercheval v. United States, 274 U.S. 220, 223, 47 S. Ct. 582, 71 L. Ed. 1009 (1927). The record shows and appellant acknowledges that upon his arraignment he was informed by the court that he might be dealt with under the Youth Act or as an adult offender, and that he was further informed of the maximum sentences permissible in either event [see Freeman v. United States, 350 F.2d 940 (9th Cir. (1965)]; but he argues that the court was obliged to advise him under which Act he would be sentenced.


3
His contention lacks merit. He was entitled to know the maximum possible sentence that the court could legally impose, but he was not entitled to a commitment from the court as to its probable disposition of him. The Rule 11 requirement was fully met when he was made "aware of the range of sentences to which the plea expose[d] him." Pilkington v. United States, 315 F.2d 204, 210 (4th Cir. 1963), cited with approval by this court in Freeman v. United States, supra, 350 F.2d at 943.


4
The judgment is affirmed.



Notes:


*
 Hon. Harry Pregerson, United States District Judge, Los Angeles, California, sitting by designation